STEPHENS, Circuit Judge
(dissenting).
I am unable to subscribe to the majority opinion, because I think by it the holding in Swihart v. Johnston, 9 Cir., 150 F.2d 721, 722, is extended beyond its true limitations.
In the Swihart case we held that controlling weight in the consideration of a petition for the writ of habeas corpus may be given the fact that a former petition, based upon the same cause, had been filed, heard and decided. We did not hold that the court could refuse to consider a petition for the writ merely because a former petition had been adjudicated. No case, so far as I am aware, has ever gone further than the expression we used in the cited case, to wit, “One of the matters which may be considered and given controlling weight is a prior refusal to discharge on a like petition.” This expression does not mean and should never be judicially extended to mean that because one petition had been heard and denied, a second petition, based upon different allegations, could or should be dismissed as a matter of course.
No more is stated in the cited case than that in the consideration of the second petition the instance of, and the facts connected with, the first petition may turn the scales *712against the petitioner. And the instance of, and the facts connected with, the first petition, I apprehend, would be that the hearing upon the first petition had been a thorough and adequate trial upon issues again presented in the second petition or that the petitioner was perpetrating a fraud upon the court.
In the instant case the cause alleged by petitioner is entirely different from any heretofore alleged. If what petitioner now alleges is true, he was convicted upon perjured testimony suborned by the prosecuting attorney. It is entirely unlikely that such a monstrous charge has any truth in it, but such improbability does not authorize the court to brush it aside. Any number of circumstances may have prevented this new and different issue from being set up in the former petitions, and it must not be overlooked that one in prison, and longing for freedom is not always in a mental condition to act perfectly or even free to act as and when he desires to do so. It may be petitioner believed that the reasons he gave for his release in the former petitions were entirely sufficient and that he would never be put to the difficult task of proving the charges of the misconduct he now charges to the prosecuting officer. It may be that he has but recently obtained information which in his opinion will prove his charges. The possibilities are endless, and they should not be denied judicial investigation because all of them seem improbable.
It will be a very serious blow to the great writ if it is ever authoritatively decreed that one deprived of his liberty has but one shot for his freedom. This one shot must have everything; missing anything, and the legal right to show the injustice and illegality of the imprisonment is gone forever. The impact of such a holding cannot be exaggerated. A court should take steps to be sure that “an abusive use of habeas corpus” is present before it rules against the entertainment of the petition, remembering at all times that the basis of the writ is a right and not a privilege. Until Congress, after a thorough consideration of the subject, places a limitation upon the right to the writ of habeas corpus, courts should not decree such limitation. It is my considered opinion that the pronouncement, without a hearing, of the judgment of dismissal in the instant case constitutes an abuse of discretion as a matter of law.